Citation Nr: 1207263	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for foraminal stenosis, degeneration of lumbar spine with radiculopathy, and bilateral sacroiliitis.

2.  Entitlement to service connection for right shoulder arthritis, to include on a secondary basis.

3.  Entitlement to service connection for right shoulder nerve damage, to include on a secondary basis.

4.  Entitlement to service connection for right elbow nerve damage, to include on a secondary basis.

5.  Entitlement to service connection for a neck disability, to include on a secondary basis.

6.  Entitlement to service connection for degenerative disc disease of the thoracic spine, to include on a secondary basis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served in the Army Reserve from September 1975 to January 1976.  He had a period of active duty for training from November 27, 1975 to January 20, 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In June 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In June 2009, the Veteran withdrew his request for a Board video conference hearing.  See 38 C.F.R. § 20.704(e) (2011).

In March 2010, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for foraminal stenosis, degeneration of lumbar spine with radiculopathy, and bilateral sacroiliitis, and remanded all of the current issues to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

In March 2010, the Board denied entitlement to service connection for headaches.  Because a final Board decision was rendered with regard to this issue, it is no longer a part of the current appeal.

In a March 2011 rating decision, the AMC granted service connection for depressive disorder.  Because a full grant of benefits was rendered with regard to this issue, it is no longer a part of the current appeal.

The current issues have been characterized as indicated on the title page to comport with the evidence of record.

The issues of entitlement to service connection for right shoulder arthritis, right shoulder nerve damage, right elbow nerve damage, a neck disability, and degenerative disc disease of the thoracic spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDING OF FACT

The Veteran's current low back disability first manifested in the line of duty during active duty for training, and has persisted since that time.


CONCLUSION OF LAW

The criteria for service connection for foraminal stenosis, degeneration of lumbar spine with radiculopathy, and bilateral sacroiliitis have been met.  38 U.S.C.A. §§ 101(22) and (24), 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is granting in full the benefit sought on appeal with regard to the issue of entitlement to service connection for foraminal stenosis, degeneration of lumbar spine with radiculopathy, and bilateral sacroiliitis.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Active service includes any period of active duty for training during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the Veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, active duty for training includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records document that on December 4, 1975, he fell while on kitchen patrol (K.P.) and hurt his back.  He complained of back pain for several days thereafter and was diagnosed with a back strain.  The Veteran was administratively discharged the following month after being diagnosed with chronic and severe character and behavior disorder.  There is no separation examination of record.

More than 30 years after his service discharge, an August 2007 MRI revealed mild bilateral foraminal narrowing at L5-S1; small disc bulges at several levels without significant canal stenosis at any level; and mild facet arthropathy at L4-L5 and L5-S1.

A September 2007 private treatment record noted the Veteran's report that he had had no complaints of back pain until his in-service injury when he slipped and fell in an Army Kitchen on December 4, 1975.  The Veteran stated that since then he has had a significant amount of back pain, and that he has not really had any treatment for his back other than pain medications.  The Veteran was diagnosed, in pertinent part, with foraminal stenosis lumbar spine with radiculopathy; degeneration of the lumbar spine; and bilateral sacroiliitis.  The private treatment provider stated, "It does appear that the pain he [the Veteran] is having now could have all been initiated from the injury he developed on December 4, 1975 while he was at the Army, since he had no pain prior to this and he has had continuous pain since then."

During his June 2008 hearing, the Veteran testified that he hurt his back while in K.P. duty when he was carrying a big pot in his hand and slipped and fell on some grease on the floor, landing on his back and right elbow.

An October 2008 private treatment record noted the Veteran's report that he had had no back problems until his injury in the military when he fell while carrying a large pot of potatoes.  He stated that this in-service fall was when all of his back problems started, and that since then his symptoms have progressed.  The private treatment provider noted the diagnosis of back strain in the Veteran's service treatment records.  When asked by the Veteran if his current symptoms could be attributed to his in-service injury years ago, the private treatment provider stated, "[I]f he had no back pain prior to that [injury] and afterwards started this cascade...that yes, even though we all do have arthritis[,] this could have led to an increase in his arthropathy in his low back as well as sacroiliitis."

At an April 2010 VA spine examination, the Veteran reported his in-service back injury and stated that he has had lower back pain since that time.  The examiner diagnosed the Veteran with myofascial cervicolumbar syndrome.  The examiner noted that he found no service treatment records regarding the Veteran's back for any type of treatment, and concluded that the Veteran's condition is not due to his time in the service.

In an August 2010 statement, the Veteran stated that in the past years he only dealt with his pains by taking over the counter drugs because insurance companies would not treat pre-existing conditions.

In a May 2011 addendum to the April 2010 VA spine examination report, the examiner noted the specific entries in the Veteran's service treatment records which document his back injury and strain in service.  The examiner reiterated that he cannot render an opinion on the Veteran's spine condition without resorting to speculation, "due to the paucity of appropriate history and examination information done in the service."

The Veteran is competent to report his low back pain and can describe the symptoms of such without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

There is no basis to question the credibility of the Veteran's statements.  His service treatment records clearly document that he injured his back in the line of duty during active duty for training on December 4, 1975, when he fell while on kitchen patrol, and was thereafter treated in service for back strain.  He initially filed a claim for service connection for his low back condition on January 27, 1976, only one week after his service discharge.  He filed again for service connection for his low back condition in March 1982, November 1994, and February 2007.  Throughout the record, the Veteran has consistently reported that the same low back pain has been ongoing since service through the present time, and that in the past he could only treat this pain with over the counter medications.  His private treatment provider opined in September 2007 and October 2008 that the Veteran's current low back condition could be attributed to his in-service back injury.

While the April 2010 VA examiner refused to render an opinion relating the Veteran's low back condition to service, the examiner's rationale for not providing such an opinion (i.e., lack of sufficient documentation in the service treatment records regarding the Veteran's back condition) is outweighed by the clear documentation in the Veteran's service treatment records of a back injury and subsequent diagnosis of back strain.  Therefore, the April 2010 examiner's analysis is entitled to little probative weight.

The competent and credible evidence of record establishes that a low back disability first manifested in the line of duty during the Veteran's active duty for training, and has persisted since that time.  There is no question that the Veteran experienced low back injury, pain, and disability in service, and there is no question that he has been currently diagnosed with foraminal stenosis, degeneration of lumbar spine with radiculopathy, and bilateral sacroiliitis.  Accordingly, service connection for foraminal stenosis, degeneration of lumbar spine with radiculopathy, and bilateral sacroiliitis is warranted.


ORDER

Service connection for foraminal stenosis, degeneration of lumbar spine with radiculopathy, and bilateral sacroiliitis is granted.





REMAND

The Board's March 2010 remand instructed a VA orthopedic examiner to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's lumbar spine disability caused or aggravated any current right shoulder arthritis, right shoulder nerve damage, right elbow nerve damage, a neck disability, and degenerative disc disease of the thoracic spine.

In April 2010, after examining the Veteran's joints, spine, and peripheral nerves, the VA examiner (a physician assistant) opined that the Veteran's current right shoulder impingement syndrome is not secondary to his lumbar spine condition, as there is nothing found in the orthopedic literature that would suggest that a lumbar spine condition would cause any type of shoulder disability.  The examiner did not provide the requested opinion regarding aggravation, nor did he render the requested opinions regarding any relationship between the Veteran's other claimed disabilities and his lumbar spine disability.  All of these requested opinions must be obtained on remand.  See Stegall v. West, 11 Vet. App. 268(1998).

The Veteran should be scheduled for a new VA orthopedic examination conducted by a physician with appropriate expertise, to obtain opinions regarding the relationship between his newly service-connected foraminal stenosis, degeneration of lumbar spine with radiculopathy, and bilateral sacroiliitis, and any current right shoulder arthritis, right shoulder nerve damage, right elbow nerve damage, a neck disability, and degenerative disc disease of the thoracic spine.

The record reflects that the Veteran may be receiving Workers' Compensation benefits for an August 1998 work injury which affected his right shoulder, right elbow, and neck.  All available records pertaining to the Veteran should be obtained from the Division of Workers' Compensation in Texas.

Accordingly, the case is REMANDED for the following:

1.  Contact the Division of Workers' Compensation in Texas and request copies of all records pertaining to the Veteran.  Any negative search result should be noted in the record and communicated to the Veteran.

2.  Schedule the Veteran for a VA orthopedic examination conducted by a physician with appropriate expertise.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right shoulder arthritis, right shoulder nerve damage, right elbow nerve damage, a neck disability, and degenerative disc disease of the thoracic spine were caused by or are aggravated by the Veteran's service-connected foraminal stenosis, degeneration of lumbar spine with radiculopathy, and bilateral sacroiliitis.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


